The Court.
The suggestion that credit may produce a higher price, is equally applicable to all sales; but judicial sales are not in general, made on credit, without the consent of parties.
The sale of mortgaged premises under decrees of this court, has long been an established practice; and this proceeding is in effect, an execution for the mortgage debt, against the mortgaged land. But the ancient practice of a foreclosure of the equity of redemption without a sale, has not been abolished; and the mortgagee may still, take a decree for a mere foreclosure. Where the mortgaged premises are susceptible of any convenient division, they are by the practice of this court, sold in parcels; and in such cases, a sale of less "than the whole, is often sufficient. When the decree directs a sale, the mortgagee may become the purchaser. The mortgagee may therefore guard himself against a sacrifice of the value of the mortgaged land.
If the court should direct that this sale be made on credit, and the mortgaged land should produce more than the amount of the mortgage debt, two new mortgages would follow; ene to the complainant, and the other to the defendant, or to *595the master in trust for the defendant. But the defendant does not join in this application for a sale on credit; and he may i c 7 . , prefer a sale for cash, buch a practice as is now proposed, would in effect, convert one mortgage into another, or into several mortgages; it might be injurious rather than beneficial to the defendant; and it would be new, in the proceedings of this court.
Still, if the credit to be given, is limited to the amount of the mortgage debt, no sufficient objection to this measure is perceived. That the complainant should for the sum due to him, accept credit instead of cash, from a purchaser, may be beneficial to the parties, and can not be injurious to the defendant. To this extent, the motion may be granted. The decree will direct, that for the amount of principal and interest ascertained to be due to the complainant, the sale may be made on credit; and that the sum produced by the sale be deemed a payment on this mortgage. The costs of suit not being yet liquidated, can not be included in the sum for which, credit may be given.